Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0074569 (hereinafter referred as “Schuetz”).
Regarding claims 1, 5 and 8, Schuetz teaches an extracorporeal perfusion system comprising a device (fig. 2) comprising: a housing and a hollow fiber provided inside the housing and configured to be perfused by the blood, wherein the hollow fiber has a plurality of pores configured such that the plasma of the blood can flow through the pores from an inside of the hollow fiber to an outside of the hollow fiber ([0100], 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Combining prior art elements according to known methods to yield predictable results; and Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. The disclosure of Schuetz indicates advantages of modifying the hollow fibers with functionalized surface and providing anionic coatings. It would have been obvious to one of ordinary skill in the art to combine the functionalized surface and anionic coating to improve hemocompatibility and to reduce protein adsorption.
The limitation “for removing noxae from blood which comprises plasma and cellular components in an extracorporeal perfusion system” is intended use of the device which is does not impart additional structure. Furthermore, Schuetz teaches that the device prevents and/or solves the problems of hemolysis and leakage of blood cells (erythrocytes, thrombocytes, and leukocytes) [0019].
Regarding claim 2, Schuetz teaches limitations of claim 1. Schuetz teaches that different coating method can be performed to apply coating to the surface and that dip coating can be done in dead-end mode (for surface and pore coating) or in open-end mode (for surface coating only) [0144]. Selection of coating to either surface only or including pore would have been an obvious matter of design choice to one of ordinary skill in the art since Schuetz discloses that either can be selected and are known in the art.
Regarding claim 3, Schuetz teaches limitations of claim 1. Schuetz teaches coating of heparin, citrate or EDTA which are anti-coagulation agents ([0096], [0127], [0131], [0133], [0160], and that the coating(s) prevents hemolysis.
Regarding claims 4, 6 and 7, Schuetz teaches limitations of claim 1. Schuetz teaches that different coating method can be performed to apply coating to the surface and that dip coating can be done in dead-end mode (for surface and pore coating) or in open-end mode (for surface coating only) [0144]. Selection of coating to either surface only or including pore would have been an obvious matter of design choice to one of ordinary skill in the art since Schuetz discloses that either can be selected and are known in the art.
Furthermore, the limitations of claims 4, 6 and 7 are reciting a method of applying the coating to the inner surface. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/           Primary Examiner, Art Unit 1777